DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al (US 2013/0220516) as evident by WO 2016/0181131 to Kolon, Inc., (hereinafter “Kolon”) and US Patent 3,005,800 to Powers et al., )hereinafter “Powers”).
The rejection stands as per reasons of record (as limitations of claim 7 being incorporated in claim 1, all limitations being previously discussed.)
As discussed in the previous office action,  the reference to Uhl et al (US 2013/0220516) shows a curable petroleum resin comprising a repeating unit (A) derived from a petroleum resin monomer at paragraph [0031]. The use of a silane graft comonomer to the petroleum resin at paragraphs [0068] and [0078], and the use of a graft comonomer (C) derived from a cyclic anhydride monomer at paragraph [0073].  Use of any two expressly disclosed graft monomers of modifiers would have been at 
	Regarding instant claim 2, Uhl et al show at paragraph [0073] wherein the cyclic anhydride monomer may be selected from maleic anhydride, itaconic anhydride and citraconic anhydride.
	The reference shows at paragraphs [0042] and [0094]. wherein the petroleum resin monomer may be selected from the group consisting of mixed C5 fractions, mixed C9 fractions, dicyclopentadiene and mixtures thereof. The recitation of “obtained from naphtha cracking,” is recognized as a product-by-process limitation. Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F 2nd 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claim 3 is deemed to be met by the reference.

CH2=CH2-SiH3. The reference shows at paragraphs [0081] and [0082], wherein the silane monomer may encompass those recited.
	The reference shows at paragraph [0091] wherein the silane monomer may be vinyltrimethoxysilane, triacetoxyvinylsilane or tris(2 methoxyethoxy)vinylsilane, as recited in instant claim 6.
	At paragraph [0053], Uhl et al show wherein the curable petroleum resin has a softening point of from 70°C to 150°C. The reference shows wherein the resin may have a molecular weight distribution (Mw/Mn) of 1.5 to 4, and a Mn at 400, Mw may be calculated, as follows:
Mw/Mn = 1.5,  Mw = 1.5 (400), Mw = 600. Mw/Mn = 4, Mw = 4(600) = 2400, providing a range of 600 to 2400 g/mol, meeting the recitations of claim 8.
	At paragraph [0038], the reference shows wherein the petroleum resin may comprise the repeating unit (A) derived from a petroleum resin monomer in an embracing amount of 30% by weight to 70% by weight. 
At paragraph [0072], the reference shows that suitable  weight ratio of the graft monomer to grafted resin is, in the preferred embodiments if from 
 Though the reference does not teach the specific ranges of each of the grafted monomers, any amounts of each of the monomers within the expressly disclosed ranges would have been obvious in the absence of showing of criticality of the specifically claimed amounts of each of the claimed components (A), (B), and (C).
 In addition, it is expected that various amounted of functional modifiers and graft monomers will influence the properties of the resulting modified resins, at least in providing various amounts of functional groups/cites that can be used for crosslinking or further chemically modified.   [0070’, 0075]. 
While Uhl does not disclose specific influence of the amounts of grafted monomers, Uhl discusses that “grafting hydrocarbon resins with to include at least some polar functionality, for example, produced useful components for many applications,” [0068], thus implying that “some” or varying amounts of such functionalities are expected to result in various components. 
Further, as evident from, for example, Kolon, other properties of hydrocarbon resins are affected by grafting of various amounts of grafted 
Similarly, it has been long known in the art that the amounts of an anhydride, such as maleic anhydride (MAH) grafted on hydrocarbon resins influences properties (such as melting/softening point) of the resulting grafted resins, see Powers, illustrative examples. 
Thus, as discussed in the previous office actions, the inclusion specific amounts  of these result effective variables (i.e., the actual amounts of either component (B) or (C)) could easily be determined through routine experimentation. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 195 USPQ 233; In re Reese, 129 USPQ 402. A prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of similar properties. Titanium Metals v Banner, 227 USPQ 773. Similarly, it has been held that discovering an optimum value of a result effective variable is within the routine skill of those skilled in the art, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). As such, the determination of the ranges of constituents would be easily determined from routine experimentation. Nothing unexpected is shown on the record in this regard.
It is noted that the record has just one illustrative example (Example 1) that contains a modified petroleum resin that correspond to the claim resin and nothing on the record establishes any criticality of the claimed amounts of components (b) or (C) in the resin.
The invention as claimed, therefore, would have been obvious from the teachings of the cited references as per discussion above. 

Response to Arguments
Applicant's arguments filed 12-13-2021 have been fully considered but they are not persuasive. The applicants argue that the claims specifically recite resin that comprises : a repeating unit (A) derived from a petroleum resin monomer; a repeating unit (B) derived from a silane monomer and a repeating unit (C) derived from a cyclic anhydride monomer, wherein, based on the total weight of the repeating unit, the wt% of the repeating unit (A) derived from a petroleum resin monomer is 30% to 70%; the wt% of the repeating unit (B) derived from a silane monomer is 10% to 40%; and the wt% of the repeating unit (C) derived from a cyclic .
The examiner carefully reviewed all the data on record and is still of the opinion that showing of improved results is not commensurate in scope with the claimed invention.  The examiner notes that the applicants submitted sufficient evidence of unexpected results for the claimed ranges of components (A),(B) and (C), however, the showing of unexpectedly improved results is only shown for specific components (A), (B), and (C).
This observation is primarily concerned with component (A), which is being claims as a repeating unit derived from “petroleum resin monomer.”  As such, it generally encompasses monomers as claimed in claim 3 (and more since claim 3 is further limiting of claim 1).  Petroleum resin monomers include monomers such as, for example,  C5 aliphatic or C9 aromatic monomers  (or mixed C5, C9 fractions as claimed in claim 3), which are structurally different from  dicylopentadiene (containing plural unaturaion).  
As previously discussed, there is no reasonable expectation that the improvement in LLS or SAFT (which is relatively small improvement) shown for resins based on C5-DCPD would be realized for resins 
Similarly, silane monomers that are used in illustrative examples are silane monomers containing vinyl unsaturation as claimed in claim 4, but not in broad claim 1.
The cyclic anhydride monomer used are MAH and, in the examiner’s opinion, it is representative of monomers as claimed. 
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of cited references and showing of unexpected results are insufficient to rebut the established prima facie case of obviousness as not being commensurate in scope with the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ